In a coram nobis proceeding, defendant appeals from an order of the County Court, Queens County, dated January 19,1962, which denied, without a hearmg, his application to vacate a judgment of said court, rendered February 17,1960 on his plea of guilty, convicting him of attempted robbery in the third degree, and imposing sentence. Order reversed on the law and the facts, and proceeding remitted to the court below for the purpose of holding a hearmg and takrng proof on the issue of defendant’s sanity at the time of Ms plea and sentence, and for the purpose of making a determination on the basis of all the proof adduced. The basis of defendant’s application is (1) that he “ pleaded guilty by reason of coercion instigated by his Counsel and the Honorable Court ”, and (2) that he was insane at the time of his plea. The allegations *971of the petition that defendant’s plea of guilty was coerced by his counsel and the court are insufficient to justify relief through coram nobis (People v. Hernandez, 8 N Y 2d 345, 347). However, as conceded by the District Attorney, the claim of insanity presented an issue which required a hearing (People v. Boundy, 10 N Y 2d 518, 519; People v. Sprague, 11 N Y 2d 951). Beldock, P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.